Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”), is made as of
May 1, 2006, by and between Impac Funding Corporation, a California Corporation
(“Employer”), and William S. Ashmore, an individual (“Employee”).  Capitalized
terms used herein and not defined shall have the meanings given to them in the
Employment Agreement, as amended (the “Employment Agreement”), dated as of April
1, 2003, between Employer and Employee.

Intending to be legally bound hereby, the parties hereto agree to amend the
Employment Agreement as follows:

1.             Section 1.1 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

“1.1  Employer hereby employs Employee and Employee hereby accepts such
employment full-time (subject to those exceptions, if any, set forth below) as
President to perform the duties set forth in Exhibit A2, attached hereto and,
subject to Section 2.2(i), to perform such other duties or functions as are
reasonably required or may be prescribed from time to time or as otherwise
agreed.  Employee shall render his services by and subject to the instructions
and under the direction of Employer’s Chief Executive Officer to whom Employee
shall directly report.”

2.             Exhibit A is hereby amended and replaced in its entirety with
Exhibit A2 attached hereto.

IN WITNESS WHEREOF, this Amendment No. 2 to Employment Agreement is executed as
of the day and year first above written.

 

“EMPLOYER”
IMPAC FUNDING CORPORATION,
a California corporation

 

 

By:

/s/ Ron Morrison

 

 

Name:

Ron Morrison

 

 

Title:

Executive Vice President and General Counsel

 

 

“EMPLOYEE”

 

 

By:

/s/ William S. Ashmore

 

 

 

William S. Ashmore

 


--------------------------------------------------------------------------------




Exhibit A2

JOB DESCRIPTION AND RELATED ENTITIES

Oversee the day to day operations of the Organization in support of policies,
goals and objectives established by the Chief Executive Officer and the Board of
Directors of Employer.  Serve on the Executive Committee and the Asset Liability
Committee of Impac Mortgage Holdings, Inc.  For purposes of this Exhibit A,
“Organization” means Employer and any affiliates or related entities of Employer
for whom Employee is requested to provide services pursuant to Employment
Agreement, as amended, by and between Employer and Employee dated as of April 1,
2003 (the “Agreement”).  Manage and supervise the Organizations’ senior
management in the following areas: credit, sales, finance, secondary marketing,
asset liability, and operations and to perform such other duties and functions
as are normally consistent with this position.

Employee acknowledges, understands and agrees that Employee will be requested by
Employer to devote some or all of Employee’s time and effort during the term of
employment pursuant to the Agreement (and consistent with the above job
description) to the business of Employer’s affiliates or related entities
pursuant to certain agreements and relationships between and among Employer and
such affiliates or related entities.  Such affiliates and related entities
include, but are not limited to, the following: Impac Mortgage Holdings, Inc.,
Impac Mortgage Capital Corp., Impac Warehouse Lending Group, IMH Assets Corp.,
Impac Lending Group, Impac Secured Assets Corp., Impac Mortgage Acceptance
Corp., Impac Commercial Capital Corporation, and Impac Foundation.

Employee further understands and acknowledges that, pursuant to the Agreement,
Employee may be directed by Employer to provide services consistent with the
above job descriptions to additional real estate investment trusts or other
entities which Employer establishes or with which Employer affiliates or becomes
related and for which there exists an agreement with Employer or any of the
above entities to provide such services.

Employee understands and acknowledges that Employee’s obligations under the
Agreement, including Employee’s duties under Section 4 thereof, and the
Proprietary Rights and Inventions Agreement entered into pursuant to Section 6
thereof, shall apply and extend to Employee’s knowledge of the business of
Employer’s affiliates or related entities and any trade secret or other
confidential or proprietary information relating to same.

 


--------------------------------------------------------------------------------